Citation Nr: 0124981	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945 and various periods of active duty and inactive 
duty for training in the National Guard from approximately 
March 1952 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the veteran's claims of entitlement 
to service connection for hearing loss and tinnitus.  The 
veteran subsequently perfected this appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  According to the 
veteran, he was exposed to loud noises as a pilot during 
World War II (WWII) and subsequently as a pilot in the 
National Guard.  The veteran further states that he never 
sought treatment during service for fear of being grounded.

Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  38 
U.S.C.A. § 1154(b) (West 1991); see Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

The veteran's DD-214 indicates that his military occupational 
specialty (MOS) was a liaison pilot and that he participated 
in campaigns in China and Central Burma as well as the China 
Offensive.  The veteran was awarded the Air Medal with one 
oak leaf cluster and the Distinguished Flying Cross.  
Additionally, an Individual Flight Report and Flight 
Certificate (DA Form 759) indicates that the veteran logged 
6,100 hours of flying time, including 358 hours of combat 
time.  As such, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable and the veteran's assertions that he experienced 
acoustic trauma in service must be accepted.

The Board notes that the veteran's service medical records 
covering his WWII period of service are unavailable, 
potentially fire related.  National Guard service medical 
records establish that the veteran underwent numerous 
audiometric examinations during his period of service; 
however, none of these examinations indicate a hearing 
impairment pursuant to VA standards.  See 38 C.F.R. § 3.385 
(2001).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) stated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Id. at 159.  The Court explained that, when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The Court cited with 
approval a medical text, which states that the threshold for 
normal hearing is zero decibels to 20 decibels and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157.

Upon audiometric examination in June 1978, the puretone 
thresholds at 4000 Hertz in both the right and left ear were 
greater than 20, indicative of some degree of hearing loss.  
The Board notes that although the audiometric evaluation 
results fluctuated during the veteran's National Guard 
service, overall, pure tone thresholds increased in severity 
from March 1952 until June 1978.

In September 1994, the veteran underwent an audiometric 
evaluation at Shea Clinic.  The veteran was diagnosed with 
high frequency sensorineural hearing loss and tinnitus was 
noted.

A February 2000 report/letter from Dr. W.H. Boggan indicates 
that he has treated the veteran for many years and that the 
veteran has complained of ringing in the ears along with 
progressive hearing loss.  It is Dr. Boggan's opinion that 
the veteran's "present tinnitus and hearing loss is a direct 
affect [sic]of his military exposure."

The Board notes that the veteran has not been provided a VA 
examination in connection with his claim.  The evidence of 
record establishes that the veteran has a current disability 
and that he was exposed to loud noises as a pilot during his 
active duty service during WWII and during his National Guard 
service.  Further, the record contains a medical opinion that 
suggests the veteran's current hearing loss disability is 
related to his noise exposure during service.  As such, an 
examination is required.

Accordingly, this case is remanded for the following:

1. The veteran should be scheduled for a 
VA audiometric examination to 
ascertain the existence and extent of 
any hearing loss and tinnitus.  An 
examination for hearing impairment for 
VA purposes must be conducted by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.  
Examination will be conducted without 
the use of hearing aids.  The 
veteran's claims folder must be made 
available to the examiner for review 
in conjunction with the examination.  
The examiner should be requested to 
provide an opinion as to whether the 
veteran currently has a hearing loss 
disability and/or tinnitus.  If so, 
the examiner should provide an opinion 
as to whether any current hearing loss 
disability and tinnitus are 
etiologically related to the veteran's 
periods of service and/or the result 
of noise exposure therein.  All 
findings, and the reasons and bases 
therefore, should be set forth in a 
clear and logical manner on the 
examination report.  

2. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

3. If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




